Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 02/04/2021.
Claims 43, 49-71 are currently pending.
As a result of the Amendment submitted 12/21/2021, claims 43, 49-71 are allowed. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment, listed below, was given in a telephone interview with Andrew Dommer (Reg. 65758) on 2/12/2021.
Please amend claims 61 and 68 as below
61.          (Currently Amended) The method of claim 60, wherein:
                the indication of the first importance of the change to the first feature of the website presented by the single user interface screen comprises a first user interface element that includes an exclamation mark;
                the indication of the second importance of the change to the second feature of the website presented by the single user interface screen comprises a second user interface element that includes an exclamation mark; and
                the first user interface element that includes the exclamation mark has a first color that is different from a second color of the second user interface element that includes the exclamation mark to indicate
68.          (New) The method of claim 67, wherein:
                the indication of the first importance of the change to the first feature of the website presented by the single user interface screen comprises a first user interface element that includes an exclamation mark;
user interface element that includes an exclamation mark; and
                the first user interface element that includes the exclamation mark has a first color that is different from a second color of the second user interface element that includes the exclamation mark to indicate

Allowable Subject Matter
Claims 43, 49-71 are allowed. 
Claim 43 recites a single user interface concurrently presenting: a textual representation of the score, a non-textual graphical representation of the score that is distinct from the textual representation of the score, a graph that indicates a history of the score changing over time, wherein the graph is distinct from the textual representation of the score and is distinct from the non-textual graphical representation of the score, first text that indicates the first feature of the website that resulted in the score being determined to have the less-than-perfect value, and second text that indicates the second feature of the website that resulted in the score being determined to have the less-than-perfect value.
Further, claim 52 and 53 includes first line, second line, and third line in the single user interface.
Refer to fig. 10b, submitted 05/04/2020, the lines 1004-1008 are first line, second line, and third line in the single user interface 1050

    PNG
    media_image1.png
    385
    933
    media_image1.png
    Greyscale

A line is different than an arc

    PNG
    media_image2.png
    293
    767
    media_image2.png
    Greyscale

Therefore, a user interface in fig. 1 cannot be a single user interface because there is no straight lines with different lengths.


    PNG
    media_image3.png
    612
    1106
    media_image3.png
    Greyscale

Claim 54 also recites a single user interface concurrently presenting a textual representation of the score, a non-textual graphical representation of the score that is distinct from the textual representation of the score, a graph that indicates a history of the score changing over time, wherein the graph is distinct from the textual representation of the score and is distinct from the non- textual graphical representation of the score, first text that indicates the first feature of the website that resulted in the score being determined to have the less-than-perfect value, and second text that indicates the second feature of the website that resulted in the score being determined to have the less-than-perfect value.
A first text – Accessibility 1004 and second text – Quality Assurance -1006
Further, claim 57 includes first line, second line, and third line in the single user interface. The lines 1004-1008 are first line, second line, and third line in the single user interface 1050


Refer to fig. 13a, a first text can be Page at level 3 and above with multiple level AAA errors and second text can be Page at level 2 with multiple A/AA error. A first subset of the multiple different features that pertain to an editor type of user role is under tab 1316 and a second subset of the multiple different features that pertain to a developer type of user role is under tab 1320
A first and second graphical element are Editor tab 1316 and Developer tab 1320
Claim 60 a first indication of the first importance of the change and a second indication of the second importance of the change. The indications are exclamation marks under Issues in fig. 13a
Claim 65 also include a single user interface. Fig. 13a shows the single user interface recited in claim 65.

An updated search for prior art on the EAST database has been conducted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/     Examiner, Art Unit 2167